DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/13/2022 have been fully considered but they are not persuasive. 
Regarding 103 rejection of claim 1, Applicant argues in substance that Bhattad fails to disclose “a first device sends at least one signal on a first carrier using a first subcarrier spacing…”
In response to argument, Examiner respectfully disagree.  Newly cited prior art Sun, in combination with Bhattad, teaches all limitations claimed in claim 1. 

Claim Objections
Claims 1, 7, 11 are objected to because of the following informalities:  
Claim 1 recites the limitation “at least one second signal” on line 8 which for clarity should be amended to recite “the at least one second signal”
Claim 7 recites the limitation “at least one second signal” on line 10 which for clarity should be amended to recite “the at least one second signal”
Claim 11 recites the limitation “at least one second signal” on line 8 which for clarity should be amended to recite “the at least one second signal”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 7, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the at least one second signal" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the at least one second signal" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the at least one second signal" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-6, 9-10, 13-20 are rejected for claiming dependency from the above rejected claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9-11, 13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattad et al (USPN 2019/0280836) in view of Sun et al (USPN WO20160/04900 A1).

	Regarding claim 1, Bhattad discloses 
	a method for signal transmission, comprising: (method for downlink transmissions [0088-0092, 0105-0108], FIG. 4, provisional application paragraph [0083-0088], FIGs. 2A-4
	sending, by a first device, at least one first signal on a first carrier through a first beam wherein the first beam comprises at least one beam (base station, e.g. FIGs. 2A, 2B #105-a #105, transmitting reference signals, e.g. FIGs. 2A, 2B #215, for configuring AUL resources through a plurality of beams, FIGs. 2A, 2B #205, utilizing a licensed band carrier [0090-0097, 0072-0074, 0062, 0082, 0101, 0048], FIG. 4, provisional application paragraph [0083-0088], FIGs. 2A-4 
 	“wherein the at least one first signal is used for determining at least one of beam indication information of at least one beam comprised in the first beam or a resource used for transmission of the at least one second signal“ reference signal for configuring AUL resources containing indicating a specific receive beam at base station for reception from UE and/or resources for sensing and data transmission [0091, 0097-0101], FIGs. 3, 4, provisional application paragraph [0083-0088], FIGs. 2A-4
	receiving, by the first device, on the first carrier, at least one second signal sent by a second device (base station receives transmission on UE transmit beam, FIGs. 2A, 2B #210, utilizing a licensed band carrier [0099, 0108-0110], FIG. 4, provisional application paragraph [0083-0088], FIGs. 2A-4
 	wherein the at least one second signal is sent by the second device when detection is performed on the first carrier and the channel detection is successful (UE performs transmission on UE transmit beam, FIGs. 2A, 2B #210, utilizing a licensed band carrier when AUL resource is available [0099, 0108-0110, 0104], FIG. 4, provisional application paragraph [0083-0088], FIGs. 2A-4
	Bhattad does not expressly disclose sending signal using a first subcarrier spacing, wherein the first subcarrier spacing is pre-designated by a network device; receiving a second signal using a second subcarrier spacing, wherein the second subcarrier spacing is pre-designated by the network device

	Sun discloses sending signal using a first subcarrier spacing, wherein the first subcarrier spacing is pre-designated by a network device; receiving a second signal using a second subcarrier spacing, wherein the second subcarrier spacing is pre-designated by the network device (eNB transmitting reference signals to UE using a subcarrier spacing different from a subcarrier spacing used for uplink transmission by UE.  Both subcarrier spacings configured by eNB [0055, 0056, 0074], FIG. 11B
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “sending signal using a first subcarrier spacing, wherein the first subcarrier spacing is pre-designated by a network device; receiving a second signal using a second subcarrier spacing, wherein the second subcarrier spacing is pre-designated by the network device” as taught by Sun into Bhattad’s system with the motivation to enable a eNB to provide services to low capability devices/UE operating on different subcarrier spacings (Sun, paragraph [0055, 0056, 0074], FIG. 11B)

	Regarding claim 3, Bhattad discloses “receiving, by the first device, on the first carrier, the at least one second signal sent by the second device through a second beam, wherein the second beam comprises at least one beam,” base station receiving AUL transmission through a UE transmit beam, e.g. FIGs. 2A, 2B #210, using a licensed band carrier [0099, 0108-0110], FIG. 4
 	“and a spatial domain coverage corresponding to the second beam at least partially overlaps with a spatial domain coverage corresponding to the first beam“ energy eradiated from UE transmit beam and base station receive beam would meet/overlap to create beam pair link for base station to receive AUL transmission [0037, 0064, 0085], FIGs. 2A, 2B, #205 #210 

	Regarding claim 5, Bhattad discloses “wherein the at least one second signal is used for determining beam indication information of a third beam, wherein the third beam comprises at least one of an optimal beam of at least one beam comprised in the first beam measured by the second device and a suboptimal beam of at least one beam comprised in the first beam measured by the second device“ AUL transmission can include measurement report, FIG. 4 #445, or AUL transmission can utilize second set beam-specific AUL resources associated with another beam as measured by UE [0112, 0113, 0083]

	Regarding claim 6, Bhattad discloses “wherein the first device sends the at least one first signal through the first beam on a first time domain resource on the first carrier, and the first device receives, on a second time domain resource on the first carrier, the at least one second signal sent by the second device“ base station, e.g. FIGs. 2A, 2B #105-a #105, transmitting reference signals, e.g. FIGs. 2A, 2B #215, for configuring AUL resources through a plurality of beams, FIGs. 2A, 2B #205, utilizing a licensed band carrier, and receiving AUL transmission from UE [0059-0062, 0090-0097, 0072-0074, 0082, 0101], FIG. 4,
	“wherein a length of time between the second time domain resource and the first time domain resource is specified by a communication system, or a length of time between the second time domain resource and the first time domain resource is pre-designated by a network device” a sensing period separates transmission of reference signal/AUL resource and reception of AUL transmission from UE is preconfigured by network [0101-0104]

	Regarding claim 7, Bhattad discloses
	a method for signal transmission, comprising: (method for uplink transmission by a UE [0088-0092, 0105-0108], FIG. 4, provisional application paragraph [0083-0088], FIGs. 2A-4
	receiving, by a second device, on a first carrier, at least one first signal sent by a first device through a first beam, wherein the first beam comprises at least one beam (receiving by UE, e.g. FIGs. 2A 2B #115-a, reference signals, e.g. FIGs. 2A, 2B #215, for configuring AUL resources through a plurality of beams, FIGs. 2A, 2B #205, utilizing a licensed band carrier [0090-0097, 0072-0074, 0062, 0082, 0101, 0048], FIG. 4, provisional application paragraph [0083-0088], FIGs. 2A-4 
	“wherein the at least one first signal is used for determining at least one of beam indication information of at least one beam comprised in the first beam and a resource used for transmission of the at least one second signal“ reference signal for configuring AUL resources containing indicating a specific receive beam at base station for reception from UE and/or resources for sensing and data transmission [0091, 0097-0101], FIGs. 3, 4, provisional application paragraph [0083-0088], FIGs. 2A-4
 	performing, by the second device, channel detection on the first carrier to determine whether at least one second signal is sent (UE performs sensing in indicated AUL resources to determine if resources are available for AUL transmission using licensed carrier [0104], FIGs. 3A, 3B, provisional application paragraph [0101, 0072-0074, 0062, 0082, 0101, 0048], FIGs. 3A, 3B
 	“sending, by the second device, the at least one second signal on the first carrier when the channel detection on the first carrier is successful“ UE performs transmission on UE transmit beam, FIGs. 2A, 2B #210, utilizing a licensed band carrier when AUL resource is available [0099, 0108-0110, 0104], FIG. 4, provisional application paragraph [0083-0088], FIGs. 2A-4
 	Bhattad does not expressly disclose receiving signal using a first subcarrier spacing, wherein the first subcarrier spacing is pre-designated by a network device; sending a second signal using a second subcarrier spacing, wherein the second subcarrier spacing is pre-designated by the network device

	Sun discloses receiving signal using a first subcarrier spacing, wherein the first subcarrier spacing is pre-designated by a network device; sending a second signal using a second subcarrier spacing, wherein the second subcarrier spacing is pre-designated by the network device (eNB transmitting reference signals to UE using a subcarrier spacing different from a subcarrier spacing used for uplink transmission by UE.  Both subcarrier spacings configured by eNB [0055, 0056, 0074], FIG. 11B
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “receiving signal using a first subcarrier spacing, wherein the first subcarrier spacing is pre-designated by a network device; sending a second signal using a second subcarrier spacing, wherein the second subcarrier spacing is pre-designated by the network device” as taught by Sun into Bhattad’s system with the motivation to enable a eNB to provide services to low capability devices/UE operating on different subcarrier spacings (Sun, paragraph [0055, 0056, 0074], FIG. 11B)
 	Regarding claim 9, Bhattad discloses “wherein the at least one second signal is used for determining beam indication information of a third beam, wherein the third beam comprises at least one of an optimal beam of at least one beam comprised in the first beam measured by the second device and a suboptimal beam of at least one beam comprised in the first beam measured by the second device“ AUL transmission can include measurement report, FIG. 4 #445, or AUL transmission can utilize second set beam-specific AUL resources associated with another beam as measured by UE [0112, 0113, 0083]

	Regarding claim 10, Bhattad discloses “wherein the first device sends the at least one first signal through the first beam on a first time domain resource on the first carrier, and the first device receives, on a second time domain resource on the first carrier, the at least one second signal sent by the second device“ base station, e.g. FIGs. 2A, 2B #105-a #105, transmitting reference signals, e.g. FIGs. 2A, 2B #215, for configuring AUL resources through a plurality of beams, FIGs. 2A, 2B #205, utilizing a licensed band carrier, and receiving AUL transmission from UE [0059-0062, 0090-0097, 0072-0074, 0082, 0101], FIG. 4,
	“wherein a length of time between the second time domain resource and the first time domain resource is specified by a communication system, or a length of time between the second time domain resource and the first time domain resource is pre-designated by a network device” a sensing period separates transmission of reference signal/AUL resource and reception of AUL transmission from UE is preconfigured by network [0101-0104]

	Regarding claim 11, Bhattad discloses
 	A device for signal transmission, comprising: (base station, e.g. FIGs. 2A, 2B #105-a #105, for downlink transmission, comprising [0159-0165], FIG. 12
 	an output interface configured to send at least one first signal on a first carrier through a first beam, wherein the first beam comprises at least one beam; (transmitting function of transceiver, FIG. 12 #1235, transmitting reference signals, e.g. FIGs. 2A, 2B #215, for configuring AUL resources through a plurality of beams, FIGs. 2A, 2B #205, utilizing a licensed band carrier [0090-0097, 0072-0074, 0062, 0082, 0101, 0048], FIG. 4, provisional application paragraph [0083-0088], FIGs. 2A-4 
 	“a processor configured to determine at least one of beam indication information of at least one beam comprised in the first beam and a resource used for transmission of the at least one second signal“ (processr, FIG. 12 #1220, operable to determine reference signal for configuring AUL resources containing indicating a specific receive beam at base station for reception from UE and/or resources for sensing and data transmission [0091, 0097-0101, 0159], FIGs. 3, 4, provisional application paragraph [0083-0088], FIGs. 2A-4
 	and an input interface configured to receive, on the first carrier, at least one second signal sent by a second device (receiving function of transceiver, FIG. 12 #1235, receives transmission on UE transmit beam, FIGs. 2A, 2B #210, utilizing a licensed band carrier [0099, 0108-0110], FIG. 4, provisional application paragraph [0083-0088], FIGs. 2A-4
	wherein the at least one second signal is sent by the second device when detection is performed on the first carrier and the channel detection is successful (UE performs transmission on UE transmit beam, FIGs. 2A, 2B #210, utilizing a licensed band carrier when AUL resource is available [0099, 0108-0110, 0104], FIG. 4, provisional application paragraph [0083-0088], FIGs. 2A-4
 	Bhattad does not expressly disclose sending signal using a first subcarrier spacing, wherein the first subcarrier spacing is pre-designated by a network device; receiving a second signal using a second subcarrier spacing, wherein the second subcarrier spacing is pre-designated by the network device

	Sun discloses sending signal using a first subcarrier spacing, wherein the first subcarrier spacing is pre-designated by a network device; receiving a second signal using a second subcarrier spacing, wherein the second subcarrier spacing is pre-designated by the network device (eNB transmitting reference signals to UE using a subcarrier spacing different from a subcarrier spacing used for uplink transmission by UE.  Both subcarrier spacings configured by eNB [0055, 0056, 0074], FIG. 11B
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “sending signal using a first subcarrier spacing, wherein the first subcarrier spacing is pre-designated by a network device; receiving a second signal using a second subcarrier spacing, wherein the second subcarrier spacing is pre-designated by the network device” as taught by Sun into Bhattad’s system with the motivation to enable a eNB to provide services to low capability devices/UE operating on different subcarrier spacings (Sun, paragraph [0055, 0056, 0074], FIG. 11B)

	Regarding claim 13, Bhattad discloses “receiving, by the first device, on the first carrier, the at least one second signal sent by the second device through a second beam, wherein the second beam comprises at least one beam,” base station receiving AUL transmission through a UE transmit beam, e.g. FIGs. 2A, 2B #210, using a licensed band carrier [0099, 0108-0110], FIG. 4
 	“and a spatial domain coverage corresponding to the second beam at least partially overlaps with a spatial domain coverage corresponding to the first beam“ energy eradiated from UE transmit beam and base station receive beam would meet/overlap to create beam pair link for base station to receive AUL transmission [0037, 0064, 0085], FIGs. 2A, 2B, #205 #210 

	Regarding claim 15, Bhattad discloses “wherein the processor is further configured to, determine, according to the at least one second signal, beam indication information of a third beam, wherein the third beam comprises at least one of an optimal beam of at least one beam comprised in the first beam measured by the second device and a suboptimal beam of at least one beam comprised in the first beam measured by the second device“ processor, FIG. 12 #1220, determines AUL transmission can include measurement report, FIG. 4 #445, or AUL transmission can utilize second set beam-specific AUL resources associated with another beam as measured by UE [0112, 0113, 0083]

	Regarding claim 16, Bhattad discloses “wherein the first device sends the at least one first signal through the first beam on a first time domain resource on the first carrier, and the first device receives, on a second time domain resource on the first carrier, the at least one second signal sent by the second device“ base station, e.g. FIGs. 2A, 2B #105-a #105, transmitting reference signals, e.g. FIGs. 2A, 2B #215, for configuring AUL resources through a plurality of beams, FIGs. 2A, 2B #205, utilizing a licensed band carrier, and receiving AUL transmission from UE [0059-0062, 0090-0097, 0072-0074, 0082, 0101], FIG. 4,
	“wherein a length of time between the second time domain resource and the first time domain resource is specified by a communication system, or a length of time between the second time domain resource and the first time domain resource is pre-designated by a network device” a sensing period separates transmission of reference signal/AUL resource and reception of AUL transmission from UE is preconfigured by network [0101-0104]

	Regarding claim 17, Bhattad discloses “a device for signal transmission, comprising a processor and a memory, wherein the memory is configured to store a computer program, and the processor is configured to call and run the computer program stored in the memory to perform the method according to claim 7“ UE, e.g. FIGs. 2A 2B, 8 #115-a, #805, comprising processor, FIG. 8 #820, for executing computer software stored in memory, FIG. 8 #830 #825, to perform method of claim 7 [0134-0137]

 	Regarding claim 18, Bhattad discloses “sending, by the second device, the at least one second signal on the first carrier when the channel detection on the first carrier is successful“ UE performs transmission on UE transmit beam, FIGs. 2A, 2B #210, utilizing a licensed band carrier when AUL resource is available [0099, 0108-0110, 0104], FIG. 4, provisional application paragraph [0083-0088], FIGs. 2A-4

	Regarding claim 19, Bhattad discloses “wherein the at least one second signal is used for determining beam indication information of a third beam, wherein the third beam comprises at least one of an optimal beam of at least one beam comprised in the first beam measured by the second device and a suboptimal beam of at least one beam comprised in the first beam measured by the second device“ AUL transmission can include measurement report, FIG. 4 #445, or AUL transmission can utilize second set beam-specific AUL resources associated with another beam as measured by UE [0112, 0113, 0083]

	Regarding claim 20, Bhattad discloses “wherein the first device sends the at least one first signal through the first beam on a first time domain resource on the first carrier, and the first device receives, on a second time domain resource on the first carrier, the at least one second signal sent by the second device“ base station, e.g. FIGs. 2A, 2B #105-a #105, transmitting reference signals, e.g. FIGs. 2A, 2B #215, for configuring AUL resources through a plurality of beams, FIGs. 2A, 2B #205, utilizing a licensed band carrier, and receiving AUL transmission from UE [0059-0062, 0090-0097, 0072-0074, 0082, 0101], FIG. 4,
	“wherein a length of time between the second time domain resource and the first time domain resource is specified by a communication system, or a length of time between the second time domain resource and the first time domain resource is pre-designated by a network device” a sensing period separates transmission of reference signal/AUL resource and reception of AUL transmission from UE is preconfigured by network [0101-0104]


Claims 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattad in view of Sun  and in further view of Stirling-Gallacher et al (WO 2016/188312 A1).

	Regarding claims 4, 14, Bhattad discloses energy eradiated from UE transmit beam and base station receive beam would meet/overlap receive beam of base station to receive [0037, 0064, 0085], FIGs. 2A, 2B, #205 #210. 
 	Bhattad does not expressly disclose “the spatial domain coverage corresponding to the second beam is a subset of the spatial domain coverage corresponding to the first beam“ 
	Stirling-Gallacher discloses UE being served by wide beam/sector beam that provides a wide coverage area where UE is located [0042, 0043, 0049-0054, 0071, 0083-0088], FIGs. 4-8, 16a, 16b
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “the spatial domain coverage corresponding to the second beam is a subset of the spatial domain coverage corresponding to the first beam” as taught by Stirling-Gallacher into Bhattad’s system with the motivation to enable a eNB to use wide beam to serve a UE when the UE’s CSI-RS feedback and mobility are taken into account to reduce power consumption used for beam measurement and re-selection (Stirling-Gallacher, paragraph [0042, 0043, 0049-0054, 0071, 0083-0088], FIGs. 4-8, 16a, 16b)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cai (WO2010/138921 A2)	FIG. 19

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469